Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2019/0221751).  Cho et al. has an effective filing date of 9/22/16 (KR-10-2016-0121692) and the KR-10-2016-0121692 document is included with this Office action.
Cho et al. teaches organic electroluminescent devices which are comprised of an anode, a hole transport layer, a light-emitting layer, an electron buffer layer, and an electron transport layer, and a cathode, in that order (figure 1).  The compounds which serve as materials for the electron transport layer are taught by Cho et al. as adhering to formula (2) in paragraph 0012.  Exemplified compounds satisfying formula (2) are taught in paragraph 0061 (compounds C-1 through C-43).  Every one of compounds C-1 through C-43 satisfy all of the limitations regarding chemical formula 2 of claim 1.  For example, in compound C-1 of Cho et al. as applied to chemical formula 2 of claim 1, variables i and j are equal to zero, variables R1 and R2 are C6 and C10 aryl groups (phenyl and naphthyl), variable k is equal to zero, variable A is an unsubstituted naphthalene, variable l is equal to zero, and variable B is a heteroaryl group having one nitrogen atom.  Regarding the light emitting layer, Cho et al teaches host compounds for the light-emitting layer satisfies formula (30) as taught in paragraph 0064.  Exemplified host compounds are taught in paragraph 0065 (compounds H-1 through H-82).  Compounds H-70 and H-75 satisfy all of the limitations of chemical formula 1 of claim 1 with variable X equal to O (H-70) or S (H-75), variables n1 and n2 are equal to zero, variable L is a bond, and variable Ar is an unsubstituted naphthyl.  So while Cho et al. does not exemplify an organic light emitting device which includes an emission layer comprising compounds H-70 or H-75, the selection of 
Claim 2: In compounds H-70 and H-75 of Cho et al., variable L is a bond, which satisfies claim 2.
Claim 3: In compounds H-70 and H-75 of Cho et al., variable Ar is naphthyl, which satisfies claim 3:
Claim 4: In compounds H-70 and H-75 of Cho et al. variables R and R’ are each hydrogen, which satisfies claim 4.
Claim 5: Compound H-70 of Cho et al. has the same structure as the 8th compound recited in claim 5, thereby satisfying claim 5.
Claim 6: Claim 6 recites that variables R1 and R2 are phenyl.  Compounds C-3, C-11, C-12, C-15, C-16, C-17, C-19, C-20, C-21, C-25, C-26, C-27, C-35, C-36, C-41, C-42, and C-43 meet this limitation.  The combination of any one of compounds C-1 through C-43 with any one of host materials H-1 through H-82 are equally obvious to one of ordinary skill in the art, thereby satisfying claim 6.
Claim 7: In all of compounds C-1 through C-43 variables L1 through L4 are equal to a bond or phenylene, thereby satisfying claim 7.
Claim 8: Many of the compound C-1 through C-43 have variables i, j, k, and l equal to zero, thereby satisfying claim 8.
Claim 10: The naphthalene moiety in compounds C-1 through C-43 satisfy at least the first and last structures recited in claim 10.
Claim 13: Compounds C-1 through C-43 are employed in the electron transport layer, thereby satisfying claim 13.  

Allowable Subject Matter
Claims 9, 11, 12, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Cho et al. does not teach compounds satisfying the 

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766